DETAILED ACTION
Response to Amendment
This application is a response to an amendment filed on 03/28/2022.
Response to Arguments
Applicant's arguments filed on 03/28/2022 have been fully considered but they are not persuasive. 
The applicant respectfully argues on pages 3-5 that current prior fail to teach independent claim limitations, therefore, the current rejection should be withdrawn. In response, examiner disagrees with the applicant. The examiner’s interpretation of claim 1 is providing a method for using a control signal intended for providing feedback to a node by means of a bit pattern. The bit pattern comprises a subpattern with M bits, the control information applied to the feedback signal includes the bit pattern with M bits of subpattern, a number of M1 bits of the M subpattern bits represent an assignment indication and M2 bits of the M subpattern bits represents resource indication. M1 and M2 bits are determined based on a size indicated referred to the feedback signal.  Examiner’s interpretation for claim 14 is identical 1. Seo’s teaching in paragraph 208 downlink assignment index (DAI) is interpreted as a control signal feedback to an UE or node, his in paragraph 208 and 211, DAI index with 2 bits are read as using a bit pattern, his teaching in paragraphs 209 and 211,using 1 bit for ARI and 1 bit  DAI value for indicating for CW is interpreted as using M bits or a sub patterns, his teaching in paragraph 208 downlink assignment index (DAI) teaches the control information pertaining to feedback signaling, paragraphs  208 and 209 are interpreted as using 1 bit DAI as an assignment index for ARI bit of the subpattern, paragraphs  208 and 211 are interpreted as using 1 bit DAI as an assignment index for M bits of the subpattern, paragraphs 209 and 211,using 1 bit  ARI to represent different methods of ACK/NACK (described in paragraphs 170-174, and 1 or 2 bits to represent CWs is interpreted as using two bits or M1 and M2 bits is interpreted as DAI assignment bits are determined based on ACK/NACK bits and CWs.
As for applicant’s argument about dependent claims, dependent claims are not allowed, because they depend on the independent claims those don’t overcome with current prior art rejections. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-12, 14, 16-17 and 19-20 are rejected under 35 U.S.C 102 (a) (1) as being unpatentable over Seo et al. (hereinafter, “Seo”; 20130176920).
In reference to claims 1, 2 and 14,
Seo teaches a method of operating a signaling radio node in a radio access network, the method comprising: transmitting control signaling to a feedback radio node (paragraph 208 downlink assignment index (DAI) is interpreted as a control signal feedback to an UE or node), the control signaling comprising control information having a bit pattern (paragraph 208 and 211, DAI index with 2 bits are read as using a bit pattern), the bit pattern comprising a subpattern with M bits(paragraphs 209 and 211,using 1 bit for ARI and 1 bit  DAI value for indicating for CW is interpreted as using M bits or a sub patterns), the control information pertaining to feedback signaling (paragraph 208 downlink assignment index (DAI) teaches this limitation), a number M1 of the M bits of the subpattern being assigned to represent an assignment indication (paragraphs  208 and 209 are interpreted as using 1 bit DAI as an assignment index for ARI bit of the subpattern), and a number M2 of the M bits of the subpattern is assigned to represent a resource indication (paragraphs  208 and 211 are interpreted as using 1 bit DAI as an assignment index for M bits of the subpattern), M1 and M2 being determined based on a size indication pertaining to the feedback signaling (paragraphs 209 and 211,using 1 bit  ARI to represent different methods of ACK/NACK (described in paragraphs 170-174), and 1 or 2 bits to represent CWs is interpreted as using two bits or M1 and M2 bits is interpreted as DAI assignment bits are determined based on ACK/NACK bits and CWs). 
In reference to claims 3 and 4, 
Seo teaches a method of operating a feedback radio node in a radio access network, the method comprising: transmitting feedback signaling in response to received control signaling (paragraph 208 and 209, transmitting DAI with ARI is interpreted as transmitting feedback signal in response to receive ACK/NACK   or control signal), the control signaling comprising control information having a bit pattern, the bit pattern comprising a subpattern with M bits, the control information pertaining to feedback signaling, a number M1 of the M bits of the subpattern being assigned to represent an assignment indication, and a number M2 of the M bits of the subpattern is assigned to represent a resource indication, M1 and M2 being determined based on a size indication pertaining to the feedback signaling (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
In reference to claims 5, and 16,
Seo teaches wherein the assignment indication comprises at least one of a counter downlink assignment indication (paragraph 209, using DAI to report a counter value teaches this limitation); and a total downlink assignment indication.
In reference to claims 6 and 17, 
Seo teaches wherein M1 and M2 are determined based on a relation between the size indication (paragraphs 209 and 211, using 1 bit ARI to represent different methods of ACK/NACK (described in paragraph 170-174), and 1 or 2 bits to represent CWs is interpreted as using two bits or M1 and M2 bits is interpreted as DAI assignment bits are determined based on ACK/NACK bits and CWs); and a size threshold (paragraph 203, is interpreted as tasking ACK/NACK exceed bit sizes into account (described in method 2-3, paragraph 200)). 
In reference to claims 8 and 19, 
Seo teaches wherein the size indicate by the size indication refers to at least one of: a number of bits of the feedback signaling; a number of acknowledgement signaling processes (paragraphs 209 and 211, using 1 bit ARI to represent different methods of ACK/NACK (described in paragraph 170-174) is interpreted as using DAI index for a number of acknowledgement signaling processes); 
a number of one of data structures and substructures; and a number of scheduled subject transmissions the feedback signaling pertains to. 
In reference to claims 9 and 20, 
Seo teaches wherein the control signaling triggers the feedback signaling (paragraphs 101-103, receiving DL grant is equated to receiving control signaling, and using ACK/NACK is taken as using feedback trigged based on DL grant). 
In reference to claim 11, 
Seo teaches wherein the resource indication indicates at least one of a resource pool and resources within the pool for transmission of the feedback signaling (paragraph 174, indicating ACK/NACK resource via ARI). 
In reference to claim 12, 
Seo teaches wherein the bit pattern of the control information comprises at least a second subpattern (paragraph 209, using remaining one bit of DAI for ARI ), wherein the second subpattern comprises an acknowledgement resource indication (paragraph 174 and 209, using a remaining one bit of DAI for ARI to represent different methods of ACK/NACK (described in paragraph 170-174) ), that is one of expanded and expandable with M2>0 (paragraph 209, using a remaining 1 bit for ARI is interpreted as M2 or 1 bit>0). 
Allowable Subject Matter
Claims 7, 10, 13, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466          

/DIANE L LO/Primary Examiner, Art Unit 2466